DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1, 13, and 20 applicant claims “determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits”. The applicant does not define how the suggested digital object can be determined at least partially based on itself? Clarification without introduction of new matter is required. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 1, 13, and 20 applicant claims “determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits”. The applicant does not define how the suggested digital object can be determined at least partially based on itself? Clarification without introduction of new matter is required. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) (as best understood in view of the 35 U.S.C. 112 rejections above) as being anticipated by Tsai (US PgPub No. 2010/0188503). 
Regarding claim 1, Tsai teaches a system compromising: one or more computer processors (figure 1 item 103); one or more computer memories (figure 1 item 106); one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations (figure 1 items 108 or 110 or 112), the operations comprising: determining scene data within a frustum volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the frustum volume (figures 2A – 3D; determining scene data within a frustum volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the frustum volume); determining a set of traits based on the scene data (figures 2A – 3D; analyzing data for determining a set of traits based on the scene data; i.e. location) and determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits (figures 2A – 3D; determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits; suggested digital object being the street and/or direction indication).

Regarding claim 2, as mentioned above in the discussion of claim 1, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches the operations further comprising receiving additional data from a user interface (figures 2A – 3D also paragraph 0022; location information); and wherein the determining of the set of traits is further based on the received additional data (figures 2A – 3D; location).

Regarding claim 3, as mentioned above in the discussion of claim 1, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the trait comprises a word or a combination of words that can be associated with a concept from which a context is derivable (figures 2A – 3D; street name and location).

Regarding claim 4, as mentioned above in the discussion of claim 1, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches the operations further comprising determining one or more variants for the one suggested digital object based on an amount of a difference between the one suggested digital object and the one or more variants with respect to the set of traits (figures 2A – 3D; the operations further comprising determining one or more variants for the one suggested digital object based on an amount of a difference between the one suggested digital object and the one or more variants with respect to the set of traits based on location).

Regarding claim 5, as mentioned above in the discussion of claim 1, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the operations further include: determining a relative size of the set of digital objects within the frustum volume compared to the frustum volume (figures 2A – 3D; size of the indication of street and/or direction); and wherein the determining of the set of traits is further based on the relative size (figures 2A – 3D; size of the indication of street and/or direction).

Regarding claim 6, as mentioned above in the discussion of claim 1, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches the operations further comprising: based on a detecting of a change to the scene data, redetermining the set of traits based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits (figures 2A – 3D; the operations further comprising: based on a detecting of a change to the scene data, redetermining the set of traits based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits; wherein based on location change the direction and street information changes).

Regarding claim 7, as mentioned above in the discussion of claim 6, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data is caused by a change to a position of the camera or a change to an orientation of the camera (figures 2A – 3D; location change with camera).

Regarding claim 8, as mentioned above in the discussion of claim 6, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data is caused by a change to lens properties of the camera (paragraph 0004, 0050, and 0071; wherein the change to the scene data is caused by a change to lens properties of the camera).

Regarding claim 9, as mentioned above in the discussion of claim 6, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data includes an addition of a digital object to the set of digital objects or a removal of a digital object from the set of digital objects (figures 2A – 3D; location indications wherein the change to the scene data includes an addition of a digital object to the set of digital objects or a removal of a digital object from the set of digital objects).

Regarding claim 10, as mentioned above in the discussion of claim 1, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches populating the 3D environment with the suggested digital object for subsequent accepting or editing via a user interface (figures 2A – 3D also paragraph 0022; populating the 3D environment with the suggested digital object for subsequent accepting or editing via a user interface).

Regarding claim 11, as mentioned above in the discussion of claim 4, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches presenting visual representations of the one or more variants in one or more corresponding user interface elements of a user interface for optional selection for including in the 3D environment (figures 2A – 3D also paragraph 0022; presenting visual representations of the one or more variants in one or more corresponding user interface elements of a user interface for optional selection for including in the 3D environment).

Regarding claim 12, as mentioned above in the discussion of claim 11, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the presenting of the one or more visual representations of the one or more variants includes grouping the variants into multiple groups based on the amount of the different (figures 2A – 3D; wherein the presenting of the one or more visual representations of the one or more variants includes grouping the variants into multiple groups based on the amount of the different wherein the system includes location specific grouping).

Regarding claim 13, Tsai teaches a non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processors to perform operations (paragraph 0028 and figure 1 item 102), the operations compromising: determining scene data within a frustum volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the frustum volume (figures 2A – 3D; determining scene data within a frustum volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the frustum volume); determining a set of traits based on the scene data (figures 2A – 3D; determining a set of traits based on the scene data; i.e. location); and determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits (figures 2A – 3D; determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits; suggested digital object being the street and/or direction indication).

Regarding claim 14, as mentioned above in the discussion of claim 13, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches receiving additional data from a user interface (figures 2A – 3D also paragraph 0022; location information); and wherein the determining of the set of traits is further based on the received additional data (figures 2A – 3D; location).

Regarding claim 15, as mentioned above in the discussion of claim 13, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the trait comprises a word or a combination of words that can be associated with a concept from which a context is derivable (figures 2A – 3D; street name and location).

Regarding claim 16, as mentioned above in the discussion of claim 13, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches determining one or more variants for the one suggested digital object based on an amount of a difference between the one suggested digital object and the one or more variants with respect to the set of traits (figures 2A – 3D; determining one or more variants for the one suggested digital object based on an amount of a difference between the one suggested digital object and the one or more variants with respect to the set of traits).

Regarding claim 17, as mentioned above in the discussion of claim 13, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the operations further include: determining a relative size of the set of digital objects within the frustum volume compared to the frustum volume (figures 2A – 3D; size of the indication of street and/or direction); and wherein the determining of the set of traits is further based on the relative size (figures 2A – 3D; size of the indication of street and/or direction).

Regarding claim 18, as mentioned above in the discussion of claim 13, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches based on a detecting of a change to the scene data, redetermining the set of traits based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits (figures 2A – 3D; based on a detecting of a change to the scene data, redetermining the set of traits based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits; wherein based on location change the direction and street information changes).

Regarding claim 19, as mentioned above in the discussion of claim 18, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data is caused by a change to a position of the camera or a change to an orientation of the camera (figures 2A – 3D; location change with camera).

Regarding claim 20, Tsai teaches a method compromising: determining scene data within a frustum volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the frustum volume (figures 2A – 3D; determining scene data within a frustum volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the frustum volume); determining a set of traits based on the scene data (figures 2A – 3D; determining a set of traits based on the scene data; i.e. location); and determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits (figures 2A – 3D; determining at least one suggested digital object based on a correlation between the suggested digital object and the set of traits; suggested digital object being the street and/or direction indication).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vinjam (US patent No. 10868956) teaches analyzing image data and adjusting the image.
Deem (US patent No. 10115149) teaches analyzing image data and adjusting the image.
Fahey (US patent No. 9639987) teaches analyzing image data and adjusting the image.
Ivanchenko (US patent No. 9270899) teaches analyzing image data and adjusting the image.
Nagata (US patent No. 8854501) teaches analyzing image data and adjusting the image.
Soon-Shiong (US PgPub No. 20140129354) teaches analyzing image data and adjusting the image.
Geisner (US PgPub No. 20130095924) teaches analyzing image data and adjusting the image.
Leahy (US patent No. 6219045) teaches analyzing image data and adjusting the image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
06/08/2022